             Case 1:19-cv-05708-JMF Document 76 Filed 12/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                           X
-----------------------------------------------------------------------
ROMA TORRE, KRISTEN SHAUGHNESSY,                                        :
JEANINE RAMIREZ, VIVIAN LEE and                                         :
AMANDA FARINACCI,                                                       :   Civil Case No.: 19-cv-05708 (JMF)
                                                                        :
                                          Plaintiffs,                   :
                                                                        :
                    v.                                                  :      NOTICE OF WITHDRAWAL
                                                                        :
CHARTER COMMUNICATIONS, INC. d/b/a                                      :
SPECTRUM,                                                               :
                                                                        :
                                          Defendant.                    :
----------------------------------------------------------------------- X


          PLEASE TAKE NOTICE that Julia Elmaleh-Sachs hereby withdraws her appearance

as counsel for Plaintiffs in the above-captioned matter, as she is no longer affiliated with the law

firm Wigdor LLP, counsel of record for Plaintiffs.

Dated: December 8, 2020
       New York, New York
                                                                        WIGDOR LLP


                                                                        By: ____________________________
                                                                              David E. Gottlieb

                                                                        85 Fifth Avenue
                                                                        New York, NY 10003
                                                                        Telephone: (212) 257-6800
                                                                        Facsimile: (212) 257-6845
                                                                        dgottlieb@wigdorlaw.com

                                                                        Counsel for Plaintiffs
